     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 1 of 9 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
 2      Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
        Belen Acevedo,                           Case No.
13
                Plaintiff,                       Complaint For Damages And
14                                               Injunctive Relief For Violations
          v.                                     Of: American’s With Disabilities
15                                               Act; Unruh Civil Rights Act
        Andrew Coulter, in individual and
16      representative capacity as trustee of
        The 2015 Revay-Coulter Revocable
17      Trust dated November 13, 2015;
        Donald Robert Nolan;
18      Donna Marie Nolan; and Does 1-
        10,
19
                Defendants.
20
21
            Plaintiff Belen Acevedo complains of Andrew Coulter, in individual and
22
      representative capacity as trustee of The 2015 Revay-Coulter Revocable Trust
23
      dated November 13, 2015; Donald Robert Nolan; Donna Marie Nolan; and
24
      Does 1-10 (“Defendants”) and alleges as follows:
25
26
            PARTIES:
27
        1. Plaintiff is a California resident with physical disabilities. She suffers
28
      from multiple sclerosis. She uses a walker and a scooter for mobility.

                                             1

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 2 of 9 Page ID #:2




 1      2. Defendant Andrew Coulter, in individual and representative capacity as
 2    trustee of The 2015 Revay-Coulter Revocable Trust dated November 13,
 3    2015, owned the real property located at or about 221 N. Glendora Avenue,
 4    Glendora, California, in October 2018.
 5      3. Defendant Andrew Coulter, in individual and representative capacity as
 6    trustee of The 2015 Revay-Coulter Revocable Trust dated November 13,
 7    2015, owns the real property located at or about 221 N. Glendora Avenue,
 8    Glendora, California, currently.
 9      4. Defendants Donald Robert Nolan and Donna Marie Nolan owned
10    Village Eatery located at or about 221 N. Glendora Avenue, Glendora,
11    California, in October 2018.
12      5. Defendants Donald Robert Nolan and Donna Marie Nolan own Village
13    Eatery (“Restaurant”) located at or about 221 N. Glendora Avenue, Glendora,
14    California, currently.
15      6. Plaintiff does not know the true names of Defendants, their business
16    capacities, their ownership connection to the property and business, or their
17    relative responsibilities in causing the access violations herein complained of,
18    and alleges a joint venture and common enterprise by all such Defendants.
19    Plaintiff is informed and believes that each of the Defendants herein,
20    including Does 1 through 10, inclusive, is responsible in some capacity for the
21    events herein alleged, or is a necessary party for obtaining appropriate relief.
22    Plaintiff will seek leave to amend when the true names, capacities,
23    connections, and responsibilities of the Defendants and Does 1 through 10,
24    inclusive, are ascertained.
25
26      JURISDICTION & VENUE:
27      7. This Court has subject matter jurisdiction over this action pursuant to
28    28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                             2

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 3 of 9 Page ID #:3




 1    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 2      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 3    of action, arising from the same nucleus of operative facts and arising out of
 4    the same transactions, is also brought under California’s Unruh Civil Rights
 5    Act, which act expressly incorporates the Americans with Disabilities Act.
 6      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 7    founded on the fact that the real property which is the subject of this action is
 8    located in this district and that Plaintiff's cause of action arose in this district.
 9
10      FACTUAL ALLEGATIONS:
11      10. Plaintiff went to the Restaurant in October 2018 to eat.
12      11. The Restaurant is a facility open to the public, a place of public
13    accommodation, and a business establishment.
14      12. Paths of travel are one of the facilities, privileges, and advantages
15    offered by Defendants to patrons of the Restaurant.
16      13. The walkway surface inside the restroom was not maintained by the
17    defendants such that it was stable, firm and slip-resistant because it had loose
18    floor mat on the floor.
19      14. Currently, the walkway surface inside the restroom is not maintained by
20    the defendants such that it is stable, firm and slip-resistant because it has loose
21    floor mat on it.
22      15. Restrooms are another one of the facilities, privileges and advantages
23    offered by defendants to patrons of the Restaurant.
24      16. The restroom was improperly configured and too small for wheelchair
25    users, measuring 94 inches in width and 50 inches in depth.
26      17. The height of the water closet (toilet), when measured to the top of the
27    toilet seat was 15 inches.
28      18. The toilet seat cover dispenser was mounted so that its highest operable


                                                3

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 4 of 9 Page ID #:4




 1    part was greater than 48 inches above the finish floor. In fact, the toilet paper
 2    dispenser was 56 inches high.
 3      19. The restroom mirror was mounted on the wall so that its bottom edge
 4    was more than 40 inches above the finish floor. In fact, the restroom mirror
 5    was 54 inches high
 6      20. Currently, the toilet stall is improperly configured and too small for
 7    wheelchair users, measuring 94 inches in width and 50 inches in depth.
 8      21. Currently, the height of the water closet (toilet), when measured to the
 9    top of the toilet seat is 15 inches.
10      22. Currently, the toilet seat cover dispenser is mounted so that its highest
11    operable part is greater than 48 inches above the finish floor.
12      23. Currently, the restroom mirror is mounted on the wall so that its bottom
13    edge is more than 40 inches above the finish floor.
14      24. Because of the inaccessible features in the restroom, plaintiff had to get
15    assistance from her daughter.
16      25. Defendants have failed to maintain in operable working condition those
17    features of facilities and equipment that are required to be readily accessible to
18    and usable by persons with disabilities at the Subject Property.
19      26. Plaintiff personally encountered these barriers.
20      27. This inaccessible facility denied the plaintiff full and equal access and
21    caused her difficulty, discomfort, and embarrassment.
22      28. Plaintiff plans to return and patronize the Restaurant but is deterred
23    from visiting until the defendants remove the barriers.
24      29. The defendants have failed to maintain in working and useable
25    conditions those features required to provide ready access to persons with
26    disabilities.
27      30. The barriers identified above are easily removed without much
28    difficulty or expense. They are the types of barriers identified by the


                                              4

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 5 of 9 Page ID #:5




 1    Department of Justice as presumably readily achievable to remove and, in fact,
 2    these barriers are readily achievable to remove. Moreover, there are numerous
 3    alternative accommodations that could be made to provide a greater level of
 4    access if complete removal were not achievable.
 5       31. The restroom dispenser could be lowered to a compliant height for little
 6    to no cost.
 7       32. The mirror could be lowered at little to no cost.
 8       33. The restroom floor mat could be removed or affixed to the ground at
 9    little to no cost.
10       34. Plaintiff is deterred from returning and patronizing the Restaurant
11    because of her knowledge of the barriers that exist. Plaintiff will, nonetheless,
12    return to assess ongoing compliance with the ADA and will return to patronize
13    the Restaurant as a customer once the barriers are removed.
14       35. Given the obvious and blatant nature of the barriers and violations
15    alleged herein, the plaintiff alleges, on information and belief, that there are
16    other violations and barriers on the site that relate to her disability. Plaintiff
17    will amend the complaint, to provide proper notice regarding the scope of this
18    lawsuit, once she conducts a site inspection. However, please be on notice that
19    the plaintiff seeks to have all barriers related to her disability remedied. See
20    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21    encounters one barrier at a site, she can sue to have all barriers that relate to
22    her disability removed regardless of whether she personally encountered
23    them).
24
25    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26    WITH DISABILITIES ACT OF 1990 (On behalf of plaintiff and against all
27    defendants (42 U.S.C. section 12101, et seq.)
28       36. Plaintiff repleads and incorporates by reference, as if fully set forth


                                              5

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 6 of 9 Page ID #:6




 1    again herein, the allegations contained in all prior paragraphs of this
 2    complaint.
 3      37. Under the ADA, it is an act of discrimination to fail to ensure that the
 4    privileges, advantages, accommodations, facilities, goods and services of any
 5    place of public accommodation is offered on a full and equal basis by anyone
 6    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7    § 12182(a). Discrimination is defined, inter alia, as follows:
 8             a. A failure to make reasonable modifications in policies, practices,
 9                 or procedures, when such modifications are necessary to afford
10                 goods,    services,    facilities,   privileges,    advantages,   or
11                 accommodations to individuals with disabilities, unless the
12                 accommodation would work a fundamental alteration of those
13                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14             b. A failure to remove architectural barriers where such removal is
15                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
17                 Appendix “D.”
18             c. A failure to make alterations in such a manner that, to the
19                 maximum extent feasible, the altered portions of the facility are
20                 readily accessible to and usable by individuals with disabilities,
21                 including individuals who use wheelchairs or to ensure that, to the
22                 maximum extent feasible, the path of travel to the altered area and
23                 the bathrooms, telephones, and drinking fountains serving the
24                 altered area, are readily accessible to and usable by individuals
25                 with disabilities. 42 U.S.C. § 12183(a)(2).
26      38. Ground and floor surfaces must be stable, firm, and slip-resistant. 2010
27    Standards § 302.1.
28      39. Here the failure to provide an accessible ground surface in the restroom


                                              6

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 7 of 9 Page ID #:7




 1    is a violation of the law.
 2      40. Where a toilet stall is provided in a restroom in existing facilities, the size
 3    and arrangement of the standard toilet stall must be at least 60 inches wide by
 4    56 inches deep (if the toilet is wall mounted). 2010 Standards § 604.3.1.
 5      41. Here, the toilet area does not comply and is in violation of the law.
 6      42. The height of water closets (toilets) must be from 17 inches to 19 inches,
 7    measured to the top of the toilet seat. 2010 Standards § 604.4.
 8      43. Here, the toilet seat is too low and does not comply with the ADA.
 9      44. If controls, dispensers, receptacles or other equipment is provided in a
10    restroom, they must be on an accessible route and be mounted so that their
11    highest operable parts are no greater than 48 inches above the floor. 2010
12    Standards § 308.3.1.
13      45. Here, the failure to ensure that the wall mounted accessories met the
14    height requirement is a violation of the ADA.
15      46. Mirrors shall be mounted with the bottom edge of the reflecting surface
16    no higher than 40 inches above the finish floor. 2010 Standards § 603.3.
17      47. Here, the mirror was mounted higher than the maximum permitted and
18    is a violation of the ADA.
19      48. The Safe Harbor provisions of the 2010 Standards are not applicable
20    here because the conditions challenged in this lawsuit do not comply with the
21    1991 Standards.
22      49. A public accommodation must maintain in operable working condition
23    those features of its facilities and equipment that are required to be readily
24    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25      50. Here, the failure to ensure that the accessible facilities were available
26    and ready to be used by the plaintiff is a violation of the law.
27      51. Given its location and options, plaintiff will continue to desire to
28    patronize the Restaurant but she has been and will continue to be


                                               7

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 8 of 9 Page ID #:8




 1    discriminated against due to the lack of accessible facilities and, therefore,
 2    seeks injunctive relief to remove the barriers.
 3
 4    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5    RIGHTS ACT (On behalf of plaintiff and against all defendants) (Cal Civ §
 6    51-53)
 7       52. Plaintiff repleads and incorporates by reference, as if fully set forth
 8    again herein, the allegations contained in all prior paragraphs of this
 9    complaint.  The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10    that persons with disabilities are entitled to full and equal accommodations,
11    advantages, facilities, privileges, or services in all business establishment of
12    every kind whatsoever within the jurisdiction of the State of California.  Cal.
13    Civ. Code §51(b).
14       53. The Unruh Act provides that a violation of the ADA is a violation of the
15    Unruh Act.  Cal. Civ. Code, § 51(f).
16       54. Defendants’ acts and omissions, as herein alleged, have violated the
17    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18    rights to full and equal use of the accommodations, advantages, facilities,
19    privileges, or services offered.
20       55. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21    discomfort or embarrassment for the plaintiff, the defendants are also each
22    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23    (c).)
24
25
26
27
28


                                               8

      Complaint
     Case 8:18-cv-01934 Document 1 Filed 10/30/18 Page 9 of 9 Page ID #:9




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13    Dated: October 26, 2018          CENTER FOR DISABILITY ACCESS
14
15
16                                     By: _______________________________
17                                            Chris Carson, Esq.
                                              Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                             9

      Complaint
